A\d (Rev. 06/17)

The JS 44 civil cover sheet and the information contained herein neither replace nor sup
provided by local rules of.court, This form, approved by the Judicial Conference of the
purpose of initiating the civil docket sheet.

Case 5:19-cv-00834-JLS Document1 Filed 02/26/19 Page 1
CIVIL COVER SHEET

f 20
19 9834

4

lement the filing and service of pleadings or other papers as required by law, except as
nited States in September £974, is required for the use of the Clerk of Court for the

(SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

 

L (a) PLAINTIFFS

/

(b) County of Residence of First Listed Plaintiff lef TEs
(EXCEPT IN C13. PLAINTIFF CASES)

   

(c} Attorneys (Fira Namte, Address, and Telephone Number)

le . &.
RO Je

Curd

DEFENDANTS __
Marte VOOM, BF ee.

County of Residence of First Listed Defendant
(IN U.S, PLAINTIFF CASES ONLY)

NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.
Attomeys if Known)

 

 

Il, BASIS OF JURISDICTION (Place an “X" in One Box Only) VIE.
C11 U.S. Government (13 Federai Question
Plaintiff (U.S. Government Not a Party)

2 U.S, Government
Defendant

04 Diversity
(Indicate Citizenship of Parties in Item Tif)

R

EY. NATURE OF SUIT (Piaece an “¥" in One Box Onby)

 

  

 

C) 116 Insurance PERSONAL INJURY PERSONAL INJURY

O 120 Marine 0310 Airplane 0 365 Personal Injury -

0 130 Miller Act 41 315 Airplane Product Product Liability

O 146 Negotiable Instrument Liability 0 367 Health Care/

O 150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical
& Exforcement of Judgment! Stander Personal Injury

O 131 Medicare Act 0 330 Federal Employers’ Product Liability

O) 152 Recovery of Defaulted Liability CO) 368 Asbestos Personal
Student Loans €1 340 Marine Injury Product
(Excludes Veterans) 0 345 Marine Prodact Liability

O 153 Recovery of Overpayment Liabitity PERSONAL PROPERTY [*
of Veteran’s Benefits 0 350 Motor Vehicle C) 370 Other Fraud

0 160 Stockholders’ Suits 0 355 Motor Vehicle C 371 Trutk in Lending

G 190 Other Contract Product Liability { 380 Other Personal

O 195 Contract Product Liability | 360 Other Personal Property Damage

G 196 Franchise Injury C 385 Property Damage

7 362 Personal Injury - Product Liability
Medical Malpra

     

CIVUERIGRTS “PRISONER PETETIONS ©:

 
   

> FOR FELFURE/PENALTY (

 

 

   

ao 210 Land Condemnation Habeas Corpus:

ig 440 Other Civil Rights
441 Voting

 

 

 

CITIZENSHIP OF PRINCIPAL PARTEES (Place an “X" in One Box for Plaintiff
(For Diversity Cases Only} and One Box for Defendant)
PTE DEF PIF DEF
Citizen of This State BR 1 @ 1 Incorporated or Principal Place O4 4
of Business In This State
Citizen of Another State 2 ¥f 2. Incorporated and Principal Place os a5
of Business a Another State
Citizen or Subject of a O 3 @ 3. Foreign Nation o6 a6

Foreign Country
Click here for:

   

 

[7 625 Drug Related Seizure
of Property 21 USC 881
CT 696 Other

(J 422 Appeal 28 USC 158
G 423 Withdrawal
28 USC 157

[I 375 Faise Claims Act

[7 376 Qui Tam (31 USC
3725(a))

71 400 State Reapportionment

21 410 Antitrust

430 Banks and Banking

© 450 Commerce

© 460 Deportation

01 470 Racketeer Influenced and
Corrupt Organizations

“]9 480 Consumer Credit

OC 490 Cable/Sat TV

 
 

G 820 Copyrights

Gi 830 Patent

Gi 835 Patent - Abbreviated
New Dmg Application

CJ} 840 Trademark

D 861 HIA (1395)

C) 719 Fair Labor Standards

Act G 862 Black Lung (923) O 850 Securities/Commiodities/
(1 720 Labor/Management O 863 DIWC/DIWW (405(2)) Exchange
Relations G 844 SSID Title XVI 0 890 Other Statutory Actions

C1 740 Railway Labor Act

{I 751 Family and Medical
Leave Act

1 790 Other Labor Litigation

C1 791 Employee Retirement

C1 865 RSI (405(g)} O07 891 Agricultural Acts

0 893 Environmental Matters
0 895 Freedom of Information
Act

© 896 Arbitration

   

‘FEDERAL TAX SUIT
C1 870 Taxes (U.S, Plaintiff

   

 

 

 

G 220 Foreclosure (4 463 Alien Detainee Income Security Act or Defendant} 0] 899 Administrative Procedure
@ 230 Rent Lease & Ejectment O 442 Employment C530 Motions to Vacate O 871 IRS—Third Party Act/Review ar Appeal of
CF 240 Torts to Land CO 443 Housing/ Sentence 26 USC 7609 Agency Decision
1 245 Tort Preduct Liability Accommodations C 530 General O 950 Constitutionality of
(1 290 All Other Real Property OC 445 Amer. w/Disabilities - [0 535 Death Penalty : EDIMIGRATION. State Statutes
Employment Other: o 462 Naturalization Application
O 446 Amer. w/Disabilities -] 0) 540 Mandamus & Other (7 465 Other Immigration
Other O $40 Civil Rights Actions
O 448 Education 0 555 Prison Condition
CF 560 Civil Detainee -
Conditions of
Confinement
¥. GRIGIN (Place an “X" in One Box Only)
ao Original O12 Removed from O 3 > Remanded from (1 4 Reinstated or © 5 Transferred ftom © 6 Multidistrict O 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File

 

Pe ge fees

Brief description of cause:

VI. CAUSE OF ACTION ix UIS¢

 

Cite the U.S. Civil Statute under which you are filing (Be not cite jurisdictional statutes unless diversity):
oe
hbwed,

 

Vil. REQUESTED IN O) CHECK IF THIS IS A CLASS ACTION

DEMAND § &, Biéeseert4 CHECK YES only if demanded in complaint:

 

 

 

 

COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: {Yes — ONo
VIIL RELATED CASE(S) USE0b PID OEG Lele (BAG DELIV IG AR TP pb CDEC fF
IF ANY (See instructions): jupor 4) ‘DOCKET xf ihamee 3
DATE SIGNATURE opi EY-OF mn RD yy
Ale £¢g@ 2O1F nh Li ro Co a
FOR OFFICE USE ONLY i
RECEIPT # AMOUNT APPLYING IFP JUDGE MAG, JUDGE

 

 
Case 5:19-cv-00834-JLS Document1 Filed 02/26/19 Page 2 of 20
UNITED STATES DISTRICT COURT
S FOR THE EASTERN DISTRICT OF PENNSYLVANIA 1 9g 0 8 3 4
a "DESIGNATION FORM .
{to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)
Address of Plaintiff: _-—«#PO___—sBeX FOG | Youn PA (7¥OS

Address of Defendant: Y2p Seth Capita. £ Z McAsHite Wir? GxC_ Beseas
Place of Accident, Incident or Transaction: Ce Aap ZofF

 

Date Terminated:

THIS CASEISRELATED TO: {7-502

CIVILACTIONNO. 9-334 one year veshe | wl]

CRIMINAL NO,
grior suit Yes <| No [ |

lier Yes [| no |< |
1 rights Yes [ | No [|

xf pending or within one year previously tenminated action in

ASSIGNED TO: udse Schuebi

 

 

 

 

 

 

 

 

 

 

 

 

 

pate: 2b (7 Fi co1g HAL CV
VAagrney ft-Law / Pro Se Plaintiff Attorney LD. # (if applicable)

CIVIL: (Place a Vin one category only)
A. Federal Question Cases: B. Diversity Jurisdiction Cases:
[-] 1. Indemnity Contract, Marine Contract, and All Other Contracts {] 1. Insurance Contract and Other Contracts
Lj] 2. FELA [.] 2. Airplane Personal Injury
Li 3. Jones Act-Personal Injury [| 3. Assault, Defamation
L] 4. Antitrust [1 4. Marine Personal Injury

5. Patent [] 5. Motor Vehicle Personal Injury

6. Labor-Management Relations L] 6. Other Personal Injury (Please specify):
7. Civil Rights Cl 7. Products Liability
E] 8. Habeas Corpus [] 8. Products Liability — Asbestos

9, Securities Act(s) Cases [|] 9. Allother Diversity Cases

10, Social Security Review Cases (Please specify):
[] 11. All other Federal Question Cases

(Please specify):
ARBITRATION CERTIFICATION
(The effect of this certification is to remove the case from eligibility for arbitration.)
I, of BEEF ER bf C the he , counsel of record or pro se plaintiff, do hereby certify:
ral Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
exceed the sum of $150,000.00 exclusive of interest and costs:
ny] Relief other than monetary damages is sought. ff Lf
pate. _J6 (228 20/4 if
Vi Atfo brneip -at-Law / Pro Se Plaintiff Attorney LD. # (if applicable)

NOTE: A trial de novo will be a trial by jury only if there has been compliance rm F.R.C.P, 38.

 

 

 

 

Civ, 609 (5/2018)
Case 5:19-cv-00834-JLS Document1 Filed 02/26/19 Page 3 of 20

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CASE MANAGEMENT TRACK DESIGNATION FORM

 

CIVIL ACTION

no. £9

0834

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management Track Designation Form specifying the track

to which that defendant believes the case should be assigned.
SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:
(a) Habeas Corpus — Cases brought under 28 U.S.C. § 2241 through § 2255.

(b) Social Security — Cases requesting review of a decision of the Secretary of Health
and Human Services denying plaintiff Social Security Benefits.

(c) Arbitration — Cases required to be designated for arbitration under Local Civil Rule 53.2.

(d) Asbestos — Cases involving claims for personal injury or property damage from
exposure to asbestos.

(e) Special Management — Cases that do not fall into tracks (a) through (d) that are
commonly referred to as complex and that need special or intense management by
the court. (See reverse side of this form for a detailed explanation of special
management cases.)

(f) Standard Management — Cases that do not fall into any one of the other tracks.

 

()

C)
C)

C)

 

 

V6 FEB 2014 Na [
ri

 

 

Le oo
Date Pro Se Plaintiff

VIS -672-5 HS altepcoffctor © 4 pera | leant
Telephone FAX Number E-Mail Address

(Civ. 660) 10/02

 
Case 5:19-cv-00834-JLS Document1 Filed 02/26/19 Page 4 of 20

A > UNITED STATES DISTRICT COURT
5 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JEFFREY CUTLER

CIVIL CASE NO. 19 08 3 4

Plaintiff
Vv.

NANCY PELOSI IN HER OFFICIAL
CAPACITY AS SPEAKER OF THE
HOUSE OF REPRESENTATIVES,
CITIZENS BANK,
FULTON BANK,
WIKIPEDIA FOUNDATION,
VERIZON CORPORATION,
GOOGLE CORPORATION,
ERIE INSURANCE,
STATE FARM INSURANCE,
LEMBERG LAW LLC,

FORD MOTOR COMPANY,
MANHEIM SCHOOL DISTRICT,
HAVERFORD POLICE
DEPARTMENT,
PHILADELPHIA NEWSPAPERS INC,
ASSOCIATED PRESS,

U.S. NEWS AND. WORLD REPORTS,
BEND BULLETIN NEWSPAPER,

JURY TRIAL DEMANDED

 

Name Ne ee Ne ee Ne ee ee ee et ee Nae Ce ee ee Te . mmr eee ee” Nee ee See” eee”

and
JOHN DOES and JANE DOES,

Defendants

a all

 

COMPLAINT

PRELIMINARY STATEMENT

PAGE 1 of 17

 
1.

The Fount Amendments, oie Sites Cons ission- Bnoerppage
against the states by the Fourteenth Amendment, protects the people from
unreasonable seizures of their person. The Fourteenth Amendment, also
protects persons from unequal treatment under the law, as well as the Fifth
Amendment. The Plaintiff in this matter was surrounded by police and
detained based on an individual at Citizen’s bank trying to conceal and hide
a reasonable suspicion, of an illegal act (furtherence of a crime), namely
bank robbery (18 USC § 2113) via the internet. The crime was triggered via
story by Andrew Maykuth for the Philadelphia Inquier, philly news
targeting Cutler and that it was "using its vast financial resources to enter
the bully pulpit by publishing a series of false and defamatory statements an

online article ... to smear an individual who was in its view an enemy of the

deep state, released to the internet on 11DEC2019 and printed 12DEC2019

which was a link to individuals that carried out the crime, never even

mentioning Lisa Michelle Lambert. The story also made light that ordinary
individuals should not be elected, and slandered every Jeffrey Cutler and
Tax Collector in the United States. Plaintiffs emotional distress, terror,
apprehension, anxiety, and humiliation, damage to his reputation and
potential long term carreer as an elected official. It also failed to get a
release form for the shirt which a copyright was previously applied and the
story tried to act as a barometer of when someone is religious and hide all

types of political misconduct including mail fraud.

PAGE 2 of 17
JURISDICTION
Case 5:19-cv-00834-JLS Document1 Filed 02/26/19 Page 6 of 20
2. This Court has jurisdiction over the subject matter of this Complaint

under 42 U.S.C. § 1983 and 28 U.S.C. §§ 1331, 1343(a)(3), 1343(a)(4),

and 1367(a).

PARTIES
3. Jeffrey Cutler, the Plaintiff “Mr. Cutler” or “Plaintiff”’) is a resident
of Bird In Hand, Pennsylvania.

4, Nancy Pelosi is the current speaker of the House of representatives and

 

United States Congresswoman elected from the state of California.

5. Citizen’s Bank is a multi-state bank with corporate headqurters in Rhode

 

Island.

6. Fulton Bank is a multi-state bank with corporate headqurters in Lancaster
County Pennsylvania.

7, Wikipedia Foundation is an international information depositry that is a
503(1)(c) coprporation based in the state of California.

8. Verizon Corporation is an international information depositry that has a
corporate headqurters in New York, State.

9. Google Corporation is an international information depositry that has a
corporate headqurters in the state of California.

10.Erie Insurance is an insurance company with corporate headqurters in the

Commonwealth of Pennsylvania.

PAGE 3 of 17
1 Stage Fam Unsure 5 pgaranes company a hanumprate headers i
the Bloomington, Illinois.

12.Lemberg Law, LLC is a legal firm with corporate headqurters in Wilton ,
Connectitcut.

13.Ford Motor Company is an international manufacturer of vehicles with
corporate headquarters in the Dearborn, Michigan.

14.MANHEIM SCHOOL DISTRICT is a Pennsylvania government agency for
municipality located in the County of Lancaster, Commonwealth of
Pennsylvania.

15.Haverford is a municipality located in the Delaware County of
Commonwealth of Pennsylvania.

16.Philadelphia Newspapers Inc. is a media company in Philadelphia County
of Commonwealth of Pennsylvania.

17.The Associated Press is a media company that has a corporate headqurters
in New York, State.

18.The U.S. News and World Report that has a corporate headqurters in New
York, State.

19.Bend Bulletin is a newspaper owned by Western Communications is a
media company, operatiing in Bend Oregon.

20.John Doe and Jane Doe defendants are, upon information and belief,
members of the Klu Klux Klan or supporters to as “Individual Defendant”
or “Individual Defendants”).

FACTUAL ALLEGATIONS

PAGE 4 of 17

 
1) On the vermis GY PSbHtary 22, 2510 ah tha ALaPehoAddAIAae £ false
police report (20190212M2410) at the Citizen’s Bank in the Giant
Supermarket (116 W Township Line Road).

2) The defendent called the police when Mr. Cutler showed the bank manager he
had placed a redacted copy of a statement in a document in the United States
Court of Appeals case #18-3693 (document # 003113157254 page 10). This is
related to CFPB complaint #190213-3828773.

3) At minimum 3 police cruisers were positioned outside the Giant supermarket.

4) Mr. Cutler was surrounded by police officers from the Haverford police
department subject to view and suspicion of everyone in the Giant supermarket
at the time. Only 2 officers were listed on the report #20190212M2410.

5) Mr. Cutler was prevented from assisting his mother (who has difficulty
hearing) or helping review documents being signed. This has been an ongoing
effort by members of the Klu Klux Klan or other secrect society to target Mr.
Cutller for being Jewish and people around him because he challenged
Obamacare starting Dec 31, 2013.

6) Mr. Cutler talked to the police officer (Thomas McDermott) and showed him
documentation he had with him that demonstrated that he previously run as a
write-in candidate for Governor of Pennsylvnia (Page 15 — Philadelphia Metro

Newspaer, October 24, 2018).

PAGE 5 of 17
7) Mr CUES OSS Nee LR Bacument 1° Files 02/2819. Page'9 of 20
started from the checking account on the same day the money was credited to
the money market account.

8) At no time did the police question Mr. Cutler’s mother about what was going
on during the confrontation, while in view of Mr. Cutler. The office of the
branch manager is approximately a 10’ x 10’ enclosure.

9) Mr. Cutler was handed a no tresspass letter signed by the branch manager
(Ralph Rinn) by the haverford police. This letter was similar to the letter he
was handed by the East Lampeter Police officers on October 2, 2017 when he
was removed illegally from his appartment at 67 Cambridge Village, Lancaster
Pa. 17602, in lieu of a legal eviction (which is the basis of case 18-3693). On
May 13, 1985, 5 black children (ages 7-13) were murdered when the FBI
furnished 2 bombs as a form of eviction.

10) The realization that the Individuals surrounding Mr. Cutler were carryng
firearms, and tasers provoked feelings of terror, panic and anxiety in Mr.
Cutler.

11) Mr. Cutler asked officer McDermott if he was related to ADA McDermott of
the Philadelphia district attorney’s office. Mr. Cutler had previously reported
Bank and Insurance fraud to the office of the FBI, and got a CEASE &

DESIST email from the FBI, mentioning, not to report those crimes to the FBI

and not report those crimes to the ADA either.

PAGE 6 of 17

 
12) On LAEEB 2019 yen Ms eri pata copy ef peng pon #20 1202362410
he tried to make a complaint about Citizen’s bank, but was ignored in this
effort.

13) On 14FEB2019 Mr. Cutler reported the false Police report by Citizen’s bank,
#20190214M2515, no investigation has been started to his knowledge. This
demonstrates unequal protection under the law. A crime in Chicago is
investigated (Jussie Smollet) while this crime is not investigated. A violation
of the United States Constitution Ammend 5, equal protection.

14) The incident of February 12, 2019 between Individual Defendants and Mr. Cutler
has caused mental and emotional suffering to Mr. Cutler, including panic attacks
causing Mr. Cutler to physically shake, and nightmares.

1s) Approximately three days following the incident of February 12, 2019, Mr.
Cutler contacted the Police to inquire about information concerning the
investigation of the incident and was informed that there were no records
pertaining thereto.

CLAIMS FOR RELIEF

COUNT IL False Arrest in Violation of the Fourth
and Fourteenth Amendments

16) Plaintiff hereby incorporates the allegations contained in paragraphs 1)
through 15) and all coclusuions in previous Federal Appeal Court cases by him
17-2709, 18-1816 and 18-3693 and all their underlying documents.

17) The Fourth Amendment prohibition against unreasonable searches and

seizures, as incorporated against the states through the due process clause of

PAGE 7 of 17

 
the Faure, Ampacent oh Uilted States Consision probibts aw
enforcement officers from making an arrest or investigatory stop without
probable cause or reasonable suspicion.

18) AH defendants acted under color of state law or federal law, in a conspiracy
to support the narratve that covers the bank robbbery of Mr. Cutler’s bank
account, theft of 100% of his possessions and all records with zero
compensation, despite having 2 insurance policies in effect at the time.

19) Individual Defendants violated Plaintiff's constitutional right to be free
from unreasonable searches and seizures by confining him, confining him, and
without probable cause based on perjured testimony or reasonable suspicion.
failed to take steps to properly train and supervise Individual Defendants.

20) Specifically, Haverford Township in conspiracy, upon information and belief,
was aware that Individual Defendants and/or other police officers arrested
individuals in violation of the U.S. Constitution and failed to train, provide
proper supervision, or otherwise protect against such abuses.

21) Accordingly, Haverford Township is liable for the unconstitutional conduct of

Individual Defendants within the meaning of Monell v. Department of Social

Services, 436 U.S. 658 (1978).

COUNT II. False Arrest
22) Plaintiff hereby incorporates the allegations contained in paragraphs (1

through (22, plus the book https://www.amazon.com/Love-Murder-

PAGE 8 of 17
eee eee eee Rcument 1 leg 02/56/19 Page Le of 20
refeerences.

23) Individual Defendants intentionally confined Mr. Cutler against Mr.
Cutler’s will under the threat of lethal force, to conceal a crime bank robbery
(18 USC § 2113). They also manufactured evidence to do the same thing to
Lisa Michelle Lambert and have confined her in prison for over 25 years.

24) Mr. Cutler was confined within fixed boundaries to which there was no
reasonable means of escape known to Mr. Cutler.

25)Individual Defendants lacked probable cause or reasonable suspicion to
confine Mr. Cutler and accordingly, such confinement was not privileged.

26) Individual Defendants are agents or employees of Haverford township and were
acting within the scope of their agency or employment.

27) Accordingly, Haverford Township may be held liable for the tort of false arrest
under a respondeat superior theory of liability in addition to its failure to train
or supervise its agents and employees as referenced in Count I.

COUNT II. Invasion of Privacy

28)  Plaintiffhereby incorporates the allegations contained in paragraphs (1
through (27.

29) Individual Defendants intruded upon the seclusion of Mr. Cutler in
confining his person and, accordingly, such Defendants are liable for the tort of
invasion of privacy.

30) Individual Defendants are agents or employees of Haverford Township and

were acting within the scope of their agency or employment.

PAGE 9 of 17
+» Accordingly, Heverfond Tgvaship and at she crease Bay oe bel ar
for the tort of invasion of privacy under a respondeat superior theory of liability
in addition to its failure to train or supervise its agents and employees as
referenced in Count I.

COUNT IV. Civil Conspiracy

32)Plaintiff hereby incorporates the allegations contained in paragraphs 1) through
31).

33)Individual Defendants acted together with a common purpose in committing the
unlawful acts alleged in Counts I through III and defendants’ acts in carrying out
such civil conspiracy caused injury to the plaintiff Accordingly, Defendants have
committed the tort of civil conspiracy.

COUNT V. Conspiracy under Federal Law

34)Plaintiff hereby incorporates the allegations contained in paragraphs 1) through
33).

35)Individual Defendants together, in concert, to deprive Mr. Cutler, Lisa Michelle
Lambert and William Henry Cosby of the equal protection of the laws and/or
equal privileges and immunities under the laws. Accordingly, Defendants have
conspired to violate Mr. Cutler’s civil rights pursuant to 42 U.S.C.S. § 1985(3),
and United States Constitution Ammend 14. The bribing or coercion of a lawyer
working to defend an individual is a guarrantee of ineffective council. The
speaker of the House of Representattives through her lawyers made a false

statement in court and violated (18 USC § 1001) on 03JAN2019 on page 24 of

the filing in case 4:18-cv-00167-0, a significant federal crime.

PAGE 10 of 17
Case 5:19-cv-00834-JLS Document1 Filed 02/26/19 Page 14 of 20

REQUESTED RELIEF

Wherefore, plaintiff respectfully requests:
A. Compensatory damages as to all defendants;

B. Punitive damages as to Individual Defendants, capped at a total maximum
amount of 6 Billion Dollars;

C. Declare “The sections of the “Consolodated Appropriations Act, 2019”
Unconstitutional that deal with immigration legal assistence. LE entire
section 224 since the goverenment has actively prevented Mr. Cutler from
obtaining legal assistance via consent decree, and this violates equal
protection of the law and United States Constitution Ammend 5.

D. Reasonable attorneys’ fees and costs;
E. Declaratory, injunctive and other equitable relief; and

¥, Such other and further relief as may appear just and

appropriate. Plaintiff hereby demands a jury trial.

Respectfully submitted,

DATE: 26 FE Zo/4 | Us fo fe
bettas Cutler, pro se

215-872-5715 (phone)

eltaxcollector@email.com
P.O. Box 2806

York, PA 17405

 

PAGE 11 of 17

 

 
Case 5:19-cv-00834-JLS Document1 Filed 02/26/19 Page 15 of 20

ADDENDUM

PAGE 12 of 17
SPORTS | DI

   
  

WEDWESOAY FHECEMEER 12, 200 Osh

cited Sita kag I copa

SGRCALEIES, SARs

"OUTFIELD

 

WHITE HOUSE SHOWDOWN

Shutdown Threa

   

Pekal dora Toredsy 1 ened mevtiog in thi oie Ot th a Sena A eer

Curtimad shat down the ELS. gowerement as by and Deocravg leaders Bcred avet feo

“4

Poverty on
rise among
older people
in Phila.

Satne have not saved
enough; ulkers were poet

befure: they aged. About
23 pen. live in poverty.

liy Alired Labrnaa
STARS OPLTEA

AS Gwe wad of tot enth, wen
ber fread bes non oul, Alive Felry,
7h will cad ¢ Erica! in ber Gat
Taeyior besprbor bast aad ah

if tbe can drop by fer a neat
Fosry has worked & pottc re
Glen. comarety Jobe,
woe pada, heathy hai want
might yeam aending 55. Je-
Ss Directly at ett by wey
a an Regdish degre and

BROKE

IN PHILADELPHIA

auier's la beekh educations.
Reet ob an Boky repent a
fifetlme cumphlas with the

dot rewarded «afd aber forme
a Uist bea her celtigeraioc
aed be nearh wheney
et Ut calomtar br fry 30
"Yooty (GN Bot prepare for
poverty bs cbt age." nod Petey
whe boa ao a exe oxi
Of a bet meare thas $00 La do-
cha) Sexuiity atin, pay conis
and neatly $40 is heal ramps,
ab egunt abeat Hon below doe
$1280 Feder poverty fered dor

Teta aS he

 

 

 

dnefteiey Cathey wernt an fs sere by Lowaty Ler Ghiethot Atte! fa Citta F4 BOR Berg

Rr aan Me yyy fet act aan hates ob

Ap bu epthe DLA ed tee he

Man's write-in vote for job
led to countywide tax chaos

Post is easy to claim in towns that don’t use the role,

My Andres Markarh

dettroy Cutter ia ‘ate prod Hats s Boge
sute It an clernom can tue a yor
oe

Cuter win Wedd tay ocheemr m a
Tact Lempeter Iraauion Larcemcr Gacrt
me Gre tuk stn eT rT a reds. The

Bast Lampeter Sand et Bed a ran poli oo

decades ~ the weunts dal ie bob — Carlier
jadisted De war rene on ebeyteds oficial ureter
She de, acd began tn werk os Unehip er
evlciiat

Cotier conte a hash ef the fob, wy Ioeas and
doenhy Micka’ Tan preted be coflectrsl «at
pot parses] pp fo eng eke
Bed Seen npapers were Lifes! tate, (Aa
eo0 10 RETEaTR were Hhind as Bally ped, Lie
ang of fnoy perd tespayery were errececali
Leroamt detingquent asd reterond fer ete tott
varniiee Uber ceed

  

Mapapetn i Ear Lampeter who meat To
we Faso Leod ce fas beta fo deeds x:
on fount Lemuichres tefire the

scge tf a actietarsad Ceclay, abu at
carer fuer had att tp rhep wn a rented
weeds ret,

TI eat Rhour an eg MOT scot
maptltaar: ye te figey ced what Wal foal
gral whel was gag’ bm Alber Akertin, tx
Retcartet Cuan bt ard thet bo
tal and coarty oo alzent Cutler feiked te
perforce hiduties, apd permundal a Laracater
Leiity jectge ny sip hiza of efhce in 2017,

Cuter) sane triggered Lhe Bitrate of
‘i Lo alsa conga te edominsds Teigul,

 

 

ke

ENDING BIGS

hiladelphia Inquirer

Winer af SV Phecer tAbces

Filed: 02/

20
EAK *

 

STING INVESTIGATION

Brown

resigns
‘under

protest’

llor devisian follows her
sentencing In the bribery
case, Date of ainte on ber
teplacemient bs 1 be: sot

Ke Ageia Coch. cies
Pete Ad tse be

ELAQRISHCRG .. ftste Rep. Vai
eeEA fam firaws reamed fren
edifice Weediy, gaping she ws tery
ing pubile service “under prtey"
wa she appealy Ber ¢oowictien
Seinery and other charzee

Ty bev revighatios Sete, thay
afciphia Dermat byhbyhted bor
wont ef the. Bache Cocety
jadag shy fast weerth seereeond
hor ho 2. martha af probarive, tat
ira tel by excaend concer

about the uulerpuver silbd midst!

iptiog that bed fo ber cay tiear

racg crime” tray destin A tut

hyfeerene,

"The rests fieuiig thar phe in
alpen and prutecer ta
Ted rerones cl farkgra are pele)
eal nea de neby pee Terat ot:

The ubenare yinatication of .
pyen ard guava pat eral rag! a
treated fairly wider the daw"
Brown. & wrt bi her letter fe
Soeakay Mike Pum ik Aft

 
 

 

ray)
She wide *Etaceced Mm thy
Sex MSM oa AD

HIGHER ERUCATION
‘Temple board
condemns
Hill, defends
free speech

Ih tok ne action agaist
the profesacs, whose

temathe si the UN have
Lowes called anti-Semitic.

 

 

SMetuesee pa totrerts trunde th re
sesh ag by prdrervity keaders
Terapte b resrety's foard of feutt
ees os Theeeay Linad ce en oe
dorm. uf piefetace Mere barr
eer over bea cumrovereiel oe
mca on Wtaet eed tbe Maloran-
Mang, bat epped start Uf taking

ay Beton bgasat het and defeat
ag Bh foeht to foe perch.

fea tourpaneaph eptoment pe
Deated at Hie ert of thrid Bowt pote
Be mecting sme Liv furor ¢ropsnd
inte he marth, the IraHintd ot
prbeek Eocar Pe Muippedntowed, dy
Flowers, tea d dhacgrrement oth"

Ls Ftanarks, Rowen chrwety he
fhe echat pebttion ined monsh Fran
rare pretkkat Richa)

pent.

the trustecs aio ead, “We
titomnite that Prifeaor HUE conn
SOHO ate Ath gar, that bia epee ch
A08 private indicat fs ecuiet
to the hace CobStherieal peste
tues uf any other cinson and thet
be har hres subiestocct tare
mnttt) eaptessts akin ann.
Setpitiesm and xsu Sete ptt
ience,~

 

St TUMPLE en A

197/2019

 

 

 

 

To pchetrtiee witht wet, Gad kei Eb tr
acorrpicte Sat ot Magnan Venetia g
forbes, ver Dee Torte UR boa a Rage AZ

 

dimete agat DS

Tatpday ASSP beturtie
Feetey SR'RE Sersay

   

 

si
arita

Ha dee
Ball

 

High 42, Low 31

 

eerivtes

watt

Af

   
Case 2:17-cv-00984-TON Document 46 Filed 08/04/17 Page 3 of 17
CONSPIRACY TO Commit BAK @QRSURbSCEDOcUManél@ Filed 02/26/19 Page 17 of 20

FRAUD f&

 

 

He

Jeffrey Cutler To Ai: Attacked is 4 TAX cert and page 2of 4 from., & Jan 30 vr

By

iilligan, Joseph A. (PH) en <Joseph. Milligan@iic. fbi. Jan 30 a | «i
te roe, John, JAM MCCERMOTT, Dave“: .

 

Mr. Cutler,

Cease and desist adding myself and ADA McDemott ta any more of your
amails regarding this matter. Special Agent Milligan

From: Jeffrey Cutler (mailto-eltaxcollector@amatl_com]
Sent: Sunday, January 29, 2017 11:40 PM

To: Murray, John <JolMurraygipaauditor.qov>;
JAN MCDERMOTT@phila.goy, Dave Brown
<dave@pearsonkoutcherlaw.can,; Milligan, Joseph A. (PH) (FBI)

«Joseph Milligan@gic fbi.gov>
Subject: CONSPIRACY TO COMMIT BANK & INSURANCE FRAUD

Jeffrey Cutler <oltaxcollecton@gmail. com> @ Jan30 o> NS

te whmemichael, jhaskins, dyerushalmi, djacob, lalobell, Dave «=!
To Alb

See the message below. | arm involved with @ bunch of People that are
ANTIJEWISH. They are trying to set me up to be accused of THEFTII They have
conspired to delete payment infarmation and try and blame me for stealing!!l They
are all criroinals. The FBI dees net want to help. They suggested (FBI}I get a
lawyer, Thay just want claim the JEW IS A THIEFIM

Jeff Cutler

717-854-4718
215-672-5715

717-854-4716

3 Attachments + &

 
 

HE ven Tea
‘eee

reat eet

peng een

eter tp ths pee

 

Bl VALIDATION ERR... Pe

 

en
$208 re area eed

Cee
Pee tee

fio Bred paved Cunt
ne

. WF SuPCOURT dec ve

 

ie Devon Jacob eftiey, do not contact me e again for wany 4 reason. Ifyoude... Jan 30 “fe

x Jetrey Cutler Lonnie... Ne Friends Jeff Cutler Jan 30 Oi

i seffrey C Cutler Justin; tt must be ray breath, Jeff Cutler Jan 30 1 ap a
Pe nen oer 4AUGUSTOIT-REVI Page dof 16
Filed 02/26/19

 

FDIC COMPLAINT 00930188 POLICE WW-18-08791
_CFPB COMPLAINT 180918-3482888

Mall Fraud Complaint

Your Information

Company Name:

 

 

* First Name: JEFFREY. ‘LastName: CUTLER

> Address: PO. BOX 2806

* City: YORK -

* Stale Select One

* 2IP Code: 42405-2808

* Country MUMTED STATES cna eee a

Cell Phone: (215) 872-8735 Work Phone. (216) 631-3583 4
Home Phone: (717; 864-47 1B : Fax:
Email Address: ahaxcellector@gmail.com

Age Range 55-BF vi

Complaint Filed Against

      

 

 

 

Company Hame: FULTOH BANK

First Names MARK Lasi Mame. KATKOVEIN

Address ‘ONE PENH SQUARE

city LANCASTER

State, Pennsylvania . : “

ZIP Cade: 37802

Country: iURITED STATE . ccove ncaa

Cell Phone: 494 884e Work Phone (717) 824-8417

Home Phone: Fax:

Emaii Address mkatkovcin@ultenhank.com ~ |
See es mn in@fultonbank.com
How Were You Contacted?

How were you contacted? US Mail “i

On what date were you contacted? 07252018

Do you have the envelope It was mailed in? Oves Oro

How Did You Respond to This Offer?

How did you respond to this offer? ln Person M

Response balled to a Different Address: @ves ONs

Company Name: FUUTOH BANK

First Mame So Last Name:

Address: 185 Swedesford Road

City EXTON

Slate: i Pennsylvania . M,

ZiP Code. 4931 ,

Country {UNITED STATES me ae
a oeee eee enema Oves Ono

Mall Receipt Number: 235610000001

Wat did you receive?

RECEIPT FOR ACCOUNT
OFFER REQUIRED MAKE A DEPOSIT BY AUGUST
23, 2018 TO KEEP ACCOUNT OPEN. ON AUGUST
01, 2078 | MADE A $ 251.00 DEPOSIT TO ACCOUNT.

How did it differ from what you expected?

1

ert yee ROD oF

   

How much did lhe company ask you to pay (3)? 251.00
Do you have the item? Orves @No

How was il delivered? InParson
Did you contacl fhe company

of person about the complaint? ves Otlo
Dale Last Contacted Company or Person: 09212018

Did You Lose Money?

Lose Money: Oves Ono

   

 

Payment Type: idoney Transfer Senice

Payment Amounl{$): ‘900,000.00

Payment Dale: O4/OR2017 |

Blaney Transfer Service Type: Othe: MM

Other.

idoney Transler Number: UNKHOWH ©”

city LANCASTER

Slate: iPenasyhania ~

ZIP Code: 602

County: ‘UNITED STATES : : Ry

MAIL FRAUD C#1884921 SEP 28, 2018 5:22 AM

Page 18 of 20

 

 

 

 

 
 

Case 5:19-cv-00834-JLS Document1 Filed 02/26/19 Page 19 of 20

UNITED STATES POSTAL INSPECTION SERVICE

 

 

 

CRIMINAL INVESTIGATIONS SERVICE CENTER

02/19/2019

Ref: C|FMM[013|S1437380|C 1896019
Dear Postal Customer:
Thank you for the information you provided this office regarding:

TINO CABRAL

CITIZENS BANK

1 CITIZENS BANK WAY
JOHNSTON RI 02919-1922

A review of this matter indicates that your complaint would be best handled by:

INSPECTOR IN CHARGE
USPIS BOSTON DHQ

495 SUMMER ST SUITE 600
BOSTON MA 02210-2114

Piease be advised that your complaint has been forwarded to the address above
for whatever action they deem appropriate. Any future concerns relating to this
matter should be directed to the address shown above.

Sincerely,

MANAGER
CRIMINAL INVESTIGATIONS SERVICE CENTER

433 W HARRISON STREET ROOM 3255
CHICAGO IL 60699-2255

TELEPHONE: 800-372-8347

Fax: 312-669-5651
Case 5:19-cv-00834-JLS Document1 Filed 02/26/19 Page 20 of 20

fo0s'066°G08 = “3°C “teorpe yy «GO ‘FEMPERD . exieED caDeg
‘ | somo; 4Gf pEWwIOT ,

820 Jaya AB pea. UPI LOUIE In EYEAIesp :
_ 0090-297 (979) ,
. 90002 "O'd ‘coupe
TOS HS “AN “Bay Bpreapssuned LOST
‘eyls) «wy wWopeery Testu
IVTVHSnaaA CIA

- Sxo-zaquasMepMOpesapreoLaursgesiM7
. OSLE-C89 (FEL)
STIS? DA ‘toqry airy
S60TET MA" O'd
Iyer ABT Wopaaty weoreony
‘ puoosy Jo jamuneg
+A “pataantz : GSION Bagsor LIGOX
SUCH “S'f] .{ ME] Jo ssasoid anp juoqyim ‘“Ayredord . . :
Sr DO eae ees morse One : .
quesapaz oF ‘sepraosd yueoIpuaTTY Tay
“ THVHOLLEAD AO LISA HOE NOLLILGA
| pusmE yeu0D Eg) , Torys Jo juemEsquase .
ue Smnyedsex wh] Of aE [pes ssaraoH, ‘sap~acid —
= ee ees a HMRI) mounpog Jo musisig 242 40f syoeddy fo pena
GEA TOANI SNOISLAOUd TYNOLLILLELSNOD SORAG PSM Tyr 02 reser) fo Yui so] ue up
“‘(Deael 8 ‘O'S ga Tepe peyoaury st rt
og sig toysrpsnfeqy “I day “glog 7 wnday
mo paraque sua apeadda jo yaneo aT Jo Worido ayy, ‘squapuodsay

NOLLOIGSrane “79 32 “SEDLARAS NVA ONY

“22 pe ddng J 29 ye peyodar st AUIVEE 20 INGLE Vdad SALVLS CELINN
poe gg diy ye exvedde pines Pisip sty Jo Dorado aq,
- “S88FL SIXET ddy 'g°n sTog 7 pauode: at pus | “cady , “A ,
qe etpedde stwedde jo yimeo ang jo uomide any, “auorted

AOE SNOINTO "SLLNO AWA
IAVACLLYRS 40 LRM A0d NOLLIEAd . or

| SEM MMB shy yo pop amassing ayy UE

/ 5° fearsplzesg, ON

 

2:17T-<v-0984-6/15 Page 23 of 60
